Green, .).
delivered the opinion of the court.
It is urged, that the verdict, in this case, cannot be sustained, because it was not shown, that the plaintiffs were ever organized as a corporation. But this objection cannot prevail. The general issue has been pleaded and this is an admission that the plaintiffs are, a corporation, capable of sueing. 6 N. H. Rep. 197. If the defendants intended to dispute the existence of the corporation, they should have called for the authority of counsel to appear for the plaintiffs, or have pleaded that there is no such corporation. Either of these courses would have brought the suit to a dose, if there be no corporation.
It is also said there ought to be a new trial, because the copy of the charter was not competent evidence. As the case is stated, we must understand that the copy was offered and received in evidence, without any objection *529on the part of the defendants, and that, when the evidence on the part of the plaintiffs was closed, the defendants objected generally, that the evidence offered by the plaintiffs was not sufficient. This objection, so far as respected the copy, came too late. If the defendants intended to object to the copy, they should have clone it when the copy was offered, and have given the plaintiffs an opportunity to produce the original, or show its loss, and not having done this, they must be considered as having waived the objection. 1 Pickering, 418, Callender v. Marsh.
It is also said, that the evidence was insufficient, because trespass could not be maintained, without showing an entry under the charter ; the grant not placing the grantees in the actual possession, without which trespass does not He. But the law has long been settled to be otherwise in this state, and this objection must be overruled.

Judgment on the verdict.